Citation Nr: 9900197
Decision Date: 01/06/99	Archive Date: 06/24/99

DOCKET NO. 94-36 287               DATE JAN 06, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to an increased (compensable) rating for
hemorrhoids.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for skin rash of the feet,
crotch, and hands, claimed as due to exposure to Agent Orange.

ATTORNEY FOR THE BOARD

William L. Pine, Counsel 

INTRODUCTION

The appellant had active military service from July 1969 to July
1971.

This appeal is from December 1973, May and September 1993 rating
decisions of the Department of Veterans Affairs (VA) Nashville,
Tennessee, Regional Office (RO). The December 1973 decision denied
service connection for headaches. The May 1993 decision denied
service connection for rashes of the feet, crotch, and hands. The
September 1993 decision established service connection for
hemorrhoids and assigned a noncompensable evaluation.

The Board defers review of the merits of the headache and skin
claims for reasons explained in the remand herein.

In October 1998, the Board received additional medical evidence
from the veteran. Although he waived initial review by the RO, the
veteran indicated that the evidence related to claims for poor
circulation, rash, and arthritis. The claim for skin condition is
remanded herein, and the additional evidence is therefore referred
to the RO for consideration in connection with that claim. To the
extent that the evidence relates to poor circulation or arthritis,
there is no pending appeal before the Board dealing with such
conditions. In a decision issued in January 1997, the Board denied
service connection for arthritis of the left knee, a right ankle
disability, and a disability manifested by poor circulation. The
evidence is referred to the RO for appropriate consideration.

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that service-connected hemorrhoids are
sufficiently disabling to warrant a 20 percent disability rating.
He avers that his service medical and post-service private medical
records show he had and continues to have bleeding internal and
external hemorrhoids that cause anemia.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the veteran's claims files.
Based on its review of the relevant evidence in this matter, and
for the following reasons and bases, it is the decision of the
Board that the preponderance of the evidence is against granting a
compensable rating for service-connected hemorrhoids.

FINDING OF FACT

The appellant has normal rectal hemorrhoids with no evidence of
varicosities; they are not large or thrombotic, are not irreducible
with excessive redundant tissue, and do not evidence frequent
recurrences.

CONCLUSION OF LAW

The schedular criteria for a compensable rating for hemorrhoids are
not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.114,
Diagnostic Code 7336 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Service medical records show the appellant did not have hemorrhoids
on entrance into the service. In October 1969, he was diagnosed
with external hemorrhoids. Hemorrhoids were treated in January 1970
and in February 197 1. An April 1971 separation examination was
negative for hemorrhoids.

Private medical records from April 1992 to March 1998 contain an
undated systems review, apparently done during inpatient treatment
at Baptist Memorial Hospital from April to May 1992, which is
marked negative for gastrointestinal findings, including piles and
blood. The private records otherwise show no complaint, treatment,
or diagnosis of hemorrhoids.

On VA examination in February 1997 the appellant complained of
rectal itching, burning, soiling, and occasional bleeding with red
blood on the toilet tissue. Examination showed no evidence of
external hemorrhoids. There was soiling with soft brown stool
around the rectum. There was excoriation with small linear tears of
perianal skin. Digitally, there were no palpable masses. Ansocopic
examination produced no evidence of internal hemorrhoidal
varicosities, anal fissure, or fistula in ano. The impression was
non-nal rectal hemorrhoids with no evidence of varicosities;
pruritus ani, etiology unknown. Additional medical evidence
submitted by the veteran in October 1998 contained no information
relative to hemorrhoids.

II. Analysis

The appellant's appeal is from the initial rating of service-
connected hemorrhoids. His contention is not that the claimed
disability has become worse since it was last rated, but that the
initial rating was too low. In this context, the claim is plausible
and therefore well grounded. 38 U.S.C.A. 5107(a) (West 1991). The
appellant has submitted extensive private medical records. He has
not reported the existence of any that are not of record. He has
had a recent VA examination. VA has discharged its duty to assist
the appellant to develop facts in support of his claim. Id.

In review of claims for increased ratings, the Board considers all
of the medical evidence of record, including the appellant's
relevant medical history. 38 C.F.R. 4.1 (1996); Peyton v.
Derwinski, I Vet. App. 282, 285 (1991); Schaftath v. Derwinski, I
Vet. App. 589, 595 (1991). The medical findings are compared to the
criteria in the VA Schedulefor Rating Disabilities, 3 8 C.F.R. Part
4 (1998), to determine the extent to which a service-connected
disability adversely affects the ability of the body to function
under the ordinary conditions of daily life, including

- 4 -

employment. 38 C.F.R. 4.2, 4.10 (1998). However, "where an increase
in the disability rating is at issue, the present level of the
disability is the primary concern. ... [T]he regulations do not
give past medical reports precedence over current findings."
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Following are the rating criteria for hemorrhoids, external or
internal:

With persistent bleeding and with secondary anemia, or with
fissures, 20 percent; Large or thrombotic, irreducible, with
excessive redundant tissue, evidencing frequent recurrences, 10
percent; Mild or moderate, 0 percent. 38 C.F.R. 4.115, Diagnostic
Code 7336 (1998).

The appellant's assertion that the private medical evidence shows
bleeding hemorrhoids and anemia is not credible. The private
medical evidence contains one report on the GI system, and it is
negative for hemorrhoids. The February 1997 VA examination report
undebatably shows that the condition of the appellant's hemorrhoids
does not even nearly approximate the criteria for a compensable
rating. The excoriations with linear tears were not identified as
hemorrhoids, and they are not service-connected. The diagnosed
pruritus ani is not the service-connected hemorrhoids. The clear
preponderance of the evidence is against a compensable rating for
hemorrhoids. Id.

The appellant has not alleged frequent hospitalization or marked
interference with employment due to hemorrhoids. There is nothing
so unusual in his condition that application of the regular rating
schedule is impracticable. The Board finds no basis for referral of
this case to VA authority for extra-schedular rating. See 38 C.F.R.
3.321(b)(1) (1998).

ORDER An increased (compensable) rating for service-connected
hemorrhoids is denied.

REMAND

In December 1973, the RO denied service connection for headaches.
The notice of the rating decision, which included other issues as
well, failed to inform the appellant of the denial of his claim for
headaches. The Board referred the matter to the RO in January 1997,
advising that the appeal period could not begin to run until VA
notified the veteran of the denial and of his appellate rights. The
RO did so in a letter of January 29, 1998. The appellant filed a
notice of disagreement (NOD), which the RO received April 2, 1998.
The RO has not issued a statement of the case (SOC), which must be
done. 38 C.F.R. 19.26 (1998).

In a letter of May 31, 1994, the RO informed the appellant of
denial of his claims for service connection for rashes of the feet,
crotch, and hands. The claims were denied as disabilities not due
to exposure to Agent Orange. The appellant filed a notice of
disagreement, received by the RO July 1, 1994.

In a decision of January 1997, the Board noticed that an SOC had
not issued in response to the July 1994 NOD, and referred the
matter of the lack of an SOC to the RO for appropriate action.
However, the Board sees that it misstated the fact, inadvertently
writing, "[a] responsive statement of the case has been issued"
(emphasis supplied), in response to the NOD. The fact is the RO had
not issued an SOC. The Board understands the misstatement may have
misled the RO as to the procedural posture of the claim. The right
to due process, however, is the veteran's and the Board may not
overlook its breach, whatever the reason.

In April 1998, the appellant submitted a statement in support of
claim addressing, in pertinent part, multiple skin disorders. The
RO construed an attempt to reopen a prior finally disallowed claim
for service connection for skin rash of the feet, which it
adjudicated and denied in May 1998 for lack of new and material
evidence to reopen the claim. It does not matter whether the RO was
misled to assume an SOC had issued in 1994, and the appellant had
then not perfected the appeal, or if the RO merely overlooked that
the May 31, 1994, letter was an adjudicative determination to which
a valid NOD was of record. Either way, the May 1998 adjudication as
to skin rash of the feet incorrectly burdened the appellant with
the requirement to

present new and material evidence. The copy of the rating decision
provided the appellant with the letter of May 27, 1998, that
notified him of the decision informed him of the erroneous basis of
the denial.

An SOC has yet to be issued in response to the July 1994 NOD from
the original May 1994 denial of the claims for service connection
for skin condition due to exposure to Agent Orange. The May 1998
adjudication of the claim under the wrong evidentiary standard, and
the necessity of issuing an SOC that complies with regulation, 38
C.F.R. 19.29 (1998), represent procedural defects the Board must
order cleared on remand. 38 C.F.R. 19.9 (1998).

Furthermore, as noted in the Introduction, the veteran submitted
additional medical evidence to the Board. To the extent that this
evidence may relate to the veteran's claims for skin rash or
headaches, the RO should consider such evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection for skin rash of the
feet, crotch, and hands as due to exposure to Agent Orange as a
currently pending appeal from an original denial that is not yet
final. Consider the additional evidence submitted by the veteran to
the Board, to the extent that it addresses issues on appeal. Issue
an original SOC addressing the issues entitlement to service
connection for headaches and service connection for skin rash of
the feet, crotch, and hands as due to exposure to Agent Orange.
Make clear it is the original SOC in response to the April 1998 NOD
with the January 1998 notification of the December 1973 denial of
service connection for headaches and in response to the July 1994
NOD with the May 1994 denial of service connection for skin rash of
the feet, crotch, and hands as due to exposure to Agent Orange.
Provide a copy of the SOC to the appellant and to his


representative. Tell the appellant the time limit within which he
must perfect an appeal by filing an adequate VA Form 9 or
correspondence containing the necessary information. Notify him
that he must perfect his appeal by filing a timely and adequate
substantive appeal in order to assure further appellate review of
these claims.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The appellant need take no further
action until he is further informed, but he and his representative
are free to furnish additional evidence and argument to the RO
while the case is in remand status. Booth v. Brown, 8 Vet. App. 109
(1995). The purpose of this REMAND is to afford due process. No
inference should be drawn regarding the final disposition of the
claim because of this action.

J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U. S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that- a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date that appears on the face of this decision constitutes the
date of mailing and the copy of this decision that you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals. Appellate rights do not attach to those
issues addressed in the remand portion of the Board's decision,
because a remand is in the nature of a preliminary order and does
not constitute a decision of the Board on the merits of your
appeal. 38 C.F.R. 20.1 100(b) (1998).

8 - 

